Citation Nr: 0823462	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim 
for nonservice-connected pension benefits.

2.  Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
February 1947.  He died in December 2004.  The appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from letter determinations dated in March 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  Although the veteran had a pending claim for nonservice-
connected pension benefits at the time of his death, the 
preponderance of the evidence indicates that the veteran did 
not meet the income requirements for entitlement to 
nonservice-connected pension benefits for the period from 
July 26, 1996, until the time of his death in December 2004.

2.  At the time of death, the veteran was not in receipt of 
VA pension or compensation benefits, and his remains were not 
being held by a State.  


CONCLUSIONS OF LAW

1.  The criteria for payment of accrued benefits based on a 
pending claim for nonservice-connected pension benefits are 
not met.  38 U.S.C.A. §§ 1502, 1503, 1521, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.23, 3.102, 3.271, 3.272, 3.1000 (2007).

2.  The criteria for payment of nonservice-connected burial 
benefits are not met.  38 U.S.C.A. §§ 2302, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.1600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  (Element (4), 
the requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).)  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2005, the RO received from the appellant 
correspondence indicating that her representative had not 
received proper training and therefore the veteran had not 
submitted a VA Form 21-8416, Medical Expense Report, in 
November 2004 when the rest of her husband's pension claim 
was filed.  (As is discussed further below, there is some 
evidence that such an application was received by VA in 
November 2004, but that it was never associated with the 
veteran's claims file, either before or after his death in 
December 2004.)  She contended that a Medical Expense Report 
would have lowered their annual income to where VA pension 
could be awarded, and requested that she be permitted to 
submit an expense report so that so that VA could re-evaluate 
his pension claim.

In a March 2006 letter from the RO, the appellant was 
informed that medical expenses paid by the veteran could 
increase the amount of entitlement to pension benefits due to 
the veteran.  She was requested to complete and return 
enclosed VA Forms 21-8416, Medical Expense Reports, for the 
period from July 1996 to December 2004.

The May 2006 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth in detail the relevant regulations pertaining to 
pension benefits, accrued benefits, and burial benefits.  The 
May 2006 SOC and October 2006 supplemental statement of the 
case clearly informed her that the RO could not adjudicate 
her claim because she had not provided information as to 
income and expenses for the period from July 1996 to December 
2004.  

The appellant had actual notice and demonstrated actual 
knowledge that in order to substantiate her claims she would 
need to submit income and medical expense information for the 
period from July 1996 to December 2004.   Although on one 
occasion she requested that she be permitted to submit 
information as to medical expenses during the last year of 
the veteran's life, she has subsequently indicated that she 
has no such information to provide.  (See VA Form 21-4138, 
Statement in Support of Claim attachment to VA Form 9 
received in June 2006.)  

Although the appellant was not provided formal VCAA notice in 
this case, the Board finds that the appellant's demonstrated 
actual knowledge as to what evidence and information was 
required to substantiate her claims, and that it was her 
responsibility to submit such information and evidence, 
demonstrates that the lack of issuance of a formal VCAA 
notice letter in this case was no more than non-prejudicial 
harmless error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  In light of the appellant's demonstrated actual 
knowledge that medical expenses could be deducted from 
income, resulting in entitlement to accrued pension benefits 
(see notice of disagreement received in March 2005), the lack 
of a formal VCAA notice letter in this case did not affect 
the essential fairness of the adjudication.  Furthermore, 
since the appellant has indicated that she does not have and 
will not provide information as to income and medical 
expenses during the veteran's lifetime, there is no 
reasonable possibility that further notice or development 
will substantiate the appellant's claim, since receipt of 
such evidence is the only possible avenue for substantiation 
of the claims.

Factual Analysis

Accrued Non-Service Connected Pension Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) may be paid to 
certain parties. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions. Among requirements for accrued benefits are that 
a claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In the 
present case, the appellant's application was received in 
February 2005, less than one year after the veteran's death.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct. 
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (2007); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

In the present case, the veteran was assigned a permanent and 
total disability rating, effective July 1996, in an RO rating 
decision dated in August 1996. 

One prerequisite for entitlement to non-service connected 
pension benefits is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  (See also VA Manual M21-1, Part I, Appendix B.)  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  Pension 
benefits are paid at the maximum annual rate reduced by the 
amount of annual income received by the veteran.  38 U.S.C.A. 
§ 1521(b); 38 C.F.R. §§ 3.3(a) (3)(vi), 3.23(a), (b), (d)(4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  SSA income is not 
specifically excluded under 38 C.F.R. § 3.272. Such income is 
therefore included as countable income.  Medical expenses in 
excess of five percent of the maximum annual pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

In a letter determination received in September 1996, the RO 
informed the veteran that although he was eligible for non-
service connected pension payments, his income was found to 
be excessive.  Specifically, income for him and his family 
was $12,276 per year, consisting of Social Security payments 
of $7,878 per year for him, and $4,398 per year for his 
spouse (the appellant).  He was advised that this amount 
exceeded the pension income limit of $10,801 for a veteran 
with 1 dependent.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23; 
VA Manual M21-1, Part I, Appendix B.  He was provided a form 
to submit to VA if his family income was reduced below the 
income limit, and VA Form 21-8416, to claim unreimbursed 
family medical expenses paid after July 26, 1996 (date of 
claim and effective date of eligibility for VA pension), 
which could be used to reduce his income below the limit.  

In September 1996, the RO received a notice of disagreement 
with the RO's September 1996 letter determination that he had 
excessive income for payment of VA nonservice-connected 
pension benefits.  Unfortunately, the RO never issued a 
statement of the case in response to the notice of 
disagreement, and subsequent to the notice of disagreement no 
evidence was received from the veteran and associated with 
the claim file, through the date of his death in December 
2004.  

In his September 1996 notice of disagreement, the veteran 
listed over $2,000 in medical expenses which "I have not 
paid."  These cannot be used to reduce the veteran's income 
for VA pension purposes because there is no indication that 
he ever actually paid them, and, if he did pay them, whether 
the expenses were reimbursed by insurance.  He also submitted 
a list of medical expenses incurred in June, July, and August 
1996 for prescription drugs, which he indicated were paid by 
him.  However, even assuming that all expenses listed for 
July were incurred from July 26, 1996, forward, and that the 
expenses as listed were accurate and not reimbursed, the 
total amount for July and August would be approximately $277.  
Additionally, the veteran does not appear to have completed 
the form sufficiently, insofar as he did not provide 
information such as his treatment provider or his insurance.  
Also, receipts substantiating the claimed expenses were not 
submitted.  In sum, the evidence was not adequate to show 
that his unreimbursed medical expenses were sufficient to 
offset his income to a level below the income limit for 
receiving VA non-service connected pension benefits.   

In February 2005 the RO received the appellant's claims for 
accrued nonservice-connected pension benefits and burial 
benefits.  The RO denied the claims in letter determinations 
sent to the appellant in March 2005.

Later in March 2005, the RO received from the appellant 
correspondence indicating that her representative had not 
received proper training and therefore the veteran had not 
submitted a VA Form 21-8416, Medical Expense Report, in 
November 2004 when the rest of her husband's pension claim 
was filed.  (The Board notes that although there is some 
evidence that such an application was received by VA in 
November 2004, it appears that it was never associated with 
the veteran's claims file, either before or after his death 
in December 2004.)  She contended that a Medical Expense 
Report would have lowered their annual income to where VA 
pension could be awarded, and requested that she be permitted 
to submit an expense report so that so that VA could re-
evaluate his pension claim.

By contrast, in a written statement received by the RO in 
June 2006, the appellant wrote, in response to a March 2006 
RO letter requesting her to provide income and medical 
expense information from July 1996 to December 2004, that she 
had no information to provide.  She asserted that even the 
VA's requirements for maintaining these types of records is 
only 3 years.  

With her June 2006 VA Form 9, the appellant attached a copy 
of only the last page of an application for VA Pension signed 
by the veteran in November 2004, the month before he died.  
As noted above, the appellant indicated in her March 2005 
notice of disagreement that no medical expense information 
was submitted with the November 2004 application.  There is, 
however, a copy of a November 2004 cover page with a list of 
enclosures that includes an "application of compensation or 
pension" submitted by the veteran's representative.  The 
cover letter has an RO date stamp from November 2004.  This 
copy was received from the appellant in June 2005, but the 
original is not associated with the claims file.  The Board 
finds that veteran had before VA at that time a pending 
appeal for pension benefits by virtue of his September 1996 
notice of disagreement with a September 1996 determination of 
the RO denying his claim for pension benefits based on 
excessive income, and possibly another pending claim for 
pension received in November 2004.  Thus, the veteran had a 
pending original or reopened claim for nonservice-connected 
pension at the time of his death.

Although the veteran did have an original or reopened claim 
for nonservice-connected pension benefits pending at the time 
of his death, as noted above, the type of evidence or 
information needed to substantiate the claim has not been 
received from the appellant, and she indicated in her June 
2006 VA Form 9 attachment that she has no such information or 
evidence to provide.  There is no prima facie evidence in the 
claims file to indicate that the veteran would have been 
entitled to nonservice-connected pension benefits at the time 
of his death.  Although the Board cannot be sure based on the 
information received from the veteran during his lifetime, 
and from the appellant after he veteran's death, from the 
claims file it appears nearly certain that the veteran and 
his spouse were in longstanding receipt of Social Security 
Administration (SSA) benefits that placed them over the 
income limit for the veteran to receive VA nonservice-
connected disability pension benefits.  Documentation from 
1996 indicates that the veteran and his spouse were in 
receipt of SSA benefits that placed them in excess of the 
income limit for VA pension benefits at that time (see RO 
letter to veteran dated in September 1996).  A February 2005 
printed screen of Social Security Administration data, 
associated with the claims file, indicates that the appellant 
received SSA payments beginning in 1992, and that upon the 
veteran's death in December 2004 her SSA benefit payments 
increased sharply.  There is no documentation to show that 
the veteran and his spouse had medical expenses sufficient to 
reduce their level of income to an amount that would allow 
entitlement to VA pension benefits.  

The Board acknowledges the fault of VA in not responding to 
the veteran's notice of disagreement in September 1996.  
However, there is an absence of prima facie evidence that the 
veteran was entitled to receipt of nonservice-connected 
pension benefits during his lifetime.  There is evidence that 
the veteran and the appellant were in receipt of SSA benefits 
in excess of the income limit for VA pension benefits, and 
there is insufficient evidence reflecting the amount of 
unreimbursed medical expenses incurred by the veteran from 
July 26, 2006, until the time of his death.  The appellant's 
failure to provide such information and/or evidence in the 
present case has resulted in an inability to develop and 
precisely adjudicate the claims on appeal.  The duty to 
assist is not always a one-way street.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  If a claimant wishes help, he or 
she cannot passively wait for it in those circumstances where 
he or she may or should have information that is essential in 
obtaining the putative evidence.  Id.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
accrued benefits based on a pending claim for nonservice-
connected pension benefits.  Accordingly, the Board finds 
that entitlement to accrued benefits based on a pending claim 
for nonservice-connected pension benefits is not warranted.

Burial Benefits 

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600 (2007).   If a veteran dies as a result of a 
service-connected disability or disabilities, certain burial 
benefits may be paid. 38 C.F.R. § 3.1600(a).  If a veteran's 
death is not service-connected, entitlement is based upon the 
following conditions: (1) at the time of death, the veteran 
was in receipt of pension or compensation; or, (2) the 
veteran had an original or reopened claim for either benefit 
pending at the time of the veteran's death and in the case of 
a reopened claim there is sufficient prima facie evidence of 
record on the date of the veteran's death to show 
entitlement; or (3) the deceased was a veteran of any war or 
was discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in line 
of duty, and the body of the deceased is being held by a 
State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  
Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).

Applications for payments of burial and funeral expenses, to 
include plot or interment allowance under 38 U.S.C.A. § 2302, 
must be filed within two years after the burial or permanent 
cremation of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 
3.1601(a).  In this case, the appellant submitted her 
application for benefits approximately three months after the 
veteran's death.  

The appellant's claim for burial benefits fails because the 
veteran did not meet any of the requirements of 38 C.F.R. § 
3.1600(b).  Specifically, at the time of death, the veteran 
was not in receipt of VA pension or compensation, nor were 
his remains being held by a State.  The veteran did have an 
original or reopened claim for nonservice-connected pension 
benefits pending at the time of his death; however, as 
discussed above, the type of evidence or information needed 
to substantiate the claim has not been received from the 
appellant, and she indicates that she has no such information 
or evidence to provide.  There is no prima facie evidence in 
the claims file to indicate that the veteran would have been 
entitled to nonservice-connected pension benefits at the time 
of his death, and, as discussed above, the preponderance of 
the evidence is against the appellant's claim for accrued 
pension benefits.  As discussed above, from the claims file 
it appears nearly certain that the veteran and his spouse 
were in longstanding receipt of Social Security benefits that 
placed them over the income limit for the veteran to receive 
VA nonservice-connected disability pension benefits, and 
there is no documentation to show that the veteran and his 
spouse had medical expenses sufficient to reduce their income 
to such a level that would allow entitlement to VA pension 
benefits.  

Because none of the requirements for entitlement to 
nonservice-connected burial benefits are met, the Board finds 
that entitlement to such benefits is not warranted.

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to accrued benefits based on a pending claim for 
nonservice-connected pension benefits is denied.

Entitlement to nonservice-connected burial benefits is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


